Citation Nr: 0936004	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for left (major) shoulder sprain.

2.  Entitlement to an initial evaluation higher than 10 
percent for left foot plantar fasciitis.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1981 and from November 1988 to June 2007.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.  In that decision, the RO granted 
service connection for left shoulder sprain, left foot 
plantar fasciitis, rectal hemorrhoids, and left ear hearing 
loss, assigning 10 percent evaluations for the first two 
disabilities and noncompensable evaluations for the latter 
two.  The Veteran appealed each of these assigned initial 
ratings.  Jurisdiction over this case was subsequently 
transferred to the VARO in Hartford, Connecticut, and that 
office forwarded the appeal to the Board.

The Veteran appeared at a Board hearing via video conference 
in July 2009 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing testimony is associated 
with the claims file.

The issues of entitlement to an initial evaluation higher 
than 10 percent for left (major) shoulder strain, higher than 
10 percent for plantar fasciitis, and a compensable 
evaluation for hemorrhoids, are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

During the July 2009 Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew his appeal 
of the initial evaluation of his left ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met with regard to the claim for an initial compensable 
evaluation for left ear hearing loss.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

The Veteran affirmatively indicated at the hearing that he 
withdrew his appeal of the initial noncompensable evaluation 
of his left ear hearing loss.  Transcript, p. 3.  His action 
at the hearing met all requirements for withdrawal of an 
appeal.  38 C.F.R. § 20.204(b).  Thus, there no longer is an 
issue of fact or law for the Board to decide on the hearing 
loss claim and, under such circumstances, the appeal will be 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal as to the claim for entitlement to an initial 
compensable evaluation for left ear hearing loss is 
dismissed.
REMAND

VA's duty to assist a Veteran includes providing a thorough 
and contemporaneous examination when the record does not 
adequately reveal the current state of the Veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 
124). The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect due to the 
passage of time and a possible increase in disability.  Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) ("Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination").  However, in an initial rating claim, 
the mere passage of time does not trigger VA's duty to 
provide additional medical examination unless there is 
allegation of deficiency in the evidence of record.  Hart, 21 
Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007)).

In this case, the Veteran testified during the Board hearing 
that each of the disabilities for which he is claiming a 
higher initial evaluation has worsened since the May 2007 VA 
pre-discharge examination, and his representative requested 
that new VA examinations be scheduled in light of this 
worsening.  The Veteran is competent to testify to the 
symptomatology of his left shoulder strain, left foot plantar 
fasciitis, and hemorrhoids, and his testimony must be weighed 
against the objective evidence.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Given that 
there are no recent treatment records relating to these 
disabilities (the only recent treatment records are those of 
January 2009 relating to the Veteran's sinuses, as well as a 
January 2009 VA sinus examination report), there is no 
evidence contradicting the Veteran's competent testimony 
regarding recent worsening of his disabilities.  
Consequently, VA's duty to provide additional medical 
examinations has been triggered by the allegations of 
deficiency in the evidence of record by the Veteran and his 
representative, and remand for such examinations is required.

Accordingly, the claims for higher initial evaluations for 
left shoulder strain, left foot plantar fasciitis, and 
hemorrhoids are REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names, addresses, and approximate dates of 
treatment of all health care providers, VA 
and non-VA, who treated the Veteran for his 
left shoulder, left foot, and hemorrhoid 
disabilities since his June 2007 separation 
from service.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If any records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the Veteran should be afforded VA 
examinations by appropriate examiners to 
determine the current severity of his left 
shoulder, left foot, and hemorrhoid 
disabilities.  All indicated diagnostic 
tests should be conducted.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination.

As to the left shoulder, the examiner 
should give range of motion figures for 
forward elevation (flexion), abduction, and 
internal and external rotation.  The 
examiner should also indicate if there is 
limitation of motion of the arm to 25 
degrees from the side, midway between the 
side and shoulder level, or at the shoulder 
level.  The examiner should determine 
whether the left shoulder strain is 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also indicate whether there 
is ankylosis of scapulohumeral articulation 
and, if so, the degree of such ankylosis, 
whether there is other impairment of the 
humerus including malunion, recurrent 
dislocation, fibrous union, nonunion, or 
loss of head (flail shoulder), and whether 
there is impairment of the clavicle or 
scapula including malunion, nonunion, or 
dislocation.

As to the left foot plantar fasciitis, the 
examiner should indicate all symptoms 
caused by this disability, characterize 
whether the disability is mild, moderate, 
moderately severe, or severe, and provide a 
rationale for this characterization.

As to the hemorrhoids, the examiner should 
indicate whether the hemorrhoids are large, 
thrombotic, or irreducible, whether there 
is excessive redundant tissue, whether 
there is evidence of frequent recurrences, 
whether there is persistent bleeding with 
secondary anemia, and whether there are 
fissures.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, review the examination 
report to ensure that it is in substantial 
compliance with the directives of this 
REMAND.  If the report is deficient, 
implement corrective procedures.

5.  Then review the Veteran's claims in 
light of the additional evidence obtained.  
If any benefit is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


